Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 1 of 6 PageID #: 789




                          TERMS OF USE
Date of Last Revision: January 1, 2015
Partsites, LLC ("Partsites") is the owner and/or the technology services provider for the
operation of this website (the "Website.") The Website provides e-commerce storefront services
to automobile dealerships (the "Services.") The Website includes all pages under the Website's
domain uniform resource locator (URL) and any related resources, including but not limited to
the domain pages identified as "(Website Name)/admin.com" Any access or use of the Website
constitutes acceptance of these Terms of Use and the terms and conditions contained herein (the
"Agreement"), and constitutes a binding and enforceable agreement between you and Partsites.
By logging in as a Website user at "(Website Name)/admin.com" and clicking "Continue" to use
the Website you acknowledge and agree that you have fully read and agree to be bound by the
provisions of this Agreement. If you do not agree to be bound by this Agreement in its entirety,
then you must immediately stop using the Website.
Dealers and Users: The term "Dealers" as contained herein, refers to all automobile dealerships
that provide content to be displayed on the Website and to whom Partsites provides technology
services. Dealers may be required to further agree to terms and conditions supplemental to this
Agreement (the "Supplemental Agreement".) This Agreement shall be incorporated by reference
into any Supplemental Agreement. Where clauses between this Agreement and any
Supplemental Agreement conflict, the Supplemental Agreement will be the controlling
agreement.
The term "Users" as contained herein, refers to all public consumers that access or use the
Website via the Internet to purchase automobile parts from a Dealer. Users have no capability of
directly adding content to the Website. The term "User" as contained herein, also refers to any
party that gains access to the Website via Partsites' publicly available URLs and is a consumer of
the information contained therein.
Terms of Use Modifications: Partsites reserves the right to change or revise this Agreement at
any time by posting a notification of changes on the registration page of the Website. No
notification of such revisions will be made known by any other mechanism. Partsites will notify
you of revision dates by posting the last revised date preceding the first paragraph of this
Agreement. The revised Agreement will take effect immediately after it has been posted on the
Website. Once you click on "CONTINUE" to accept this Agreement during the log-in process on
behalf of the Dealer, an enforceable Agreement exists between the Dealer and Partsites. Your
continued use of the Website after the posting of a modification notification and clicking
"CONTINUE" will signify your acceptance of any such changes or revisions to this Agreement.
Dealer Content: You, as a Dealer, retain all ownership rights to content which you are a lawful
owner or licensee of, and which you make available on the Website via whatever mechanism that
Partsites provides (the "Dealer Content"), excluding "Transmissions" as defined herein, and
subject to any other rights granted to Partsites under this Agreement. However, by submitting
Dealer Content to Partsites, you grant Partsites an exclusive, non-transferable and fully paid
license to copy, crop, reproduce, reformat, translate, publicly display and excerpt (in whole or in
part) your Dealer Content solely for the purpose of providing the Services. The license to use



                           EXHIBIT A
Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 2 of 6 PageID #: 790




Dealer Content expires when we remove your Dealer Content from the Website or when the
Service Agreement is terminated. In the event of such termination, Partsites agrees to destroy or
return to you any Dealer Content in its possession.
Dealer represents, warrants, and guarantees that Dealer has the full right, ability, and authority to
make the Dealer Content available on the Website. Dealer further represents, warrants, and
guarantees that by making available any Dealer Content on the Website, Dealer is not violating
any obligation owed by Dealer to any third party, including without limitation obligations of
confidentiality, privacy, attribution or any intellectual property rights including, but not limited
to, rights related to patent, trademark, copyright, or trade secrets.
Availability, Restrictions, and Licensing of Parts Databases: Partsites makes available, and
provides access to, various parts databases ("Databases") to Users of the Website on behalf of a
Dealer. Dealer agrees that it shall not directly or indirectly
(i) alter or copy in any form or medium all or any part of the Databases, nor make such data part
of any electronic retrieval system;
(ii) create any derivative work from, or adaptation of, the Databases;
(iii) lease, license, sell, or otherwise publish, communicate, distribute or display to third parties
in any form or medium all or any part of the Databases,
(iv) create any publications, in electronic, printed or other format, based in whole or in part on
data from the Databases, alone or in combination with any other data;
(v) download the Databases or transmit the Databases electronically by any means;
(vi) remove any product identification, copyright, trademark or other notice from the Databases
or any documentation related to the Databases;
(vii) use any graphics contained in the Databases other than as specifically granted herein; or
(viii) reverse engineer, reverse assemble, or reverse compile the Databases;
(ix) Partsites in its sole judgment shall be entitled to discontinue providing any proprietary data
from the Databases in the event such data is for any reason not available, or in the event any
original equipment manufacturer imposes commercially unreasonable fees or restrictions on use
of such data.
You agree that the data in the Databases contains confidential information, and that Partsites
and/or it licensors own all rights in the Databases and the data contained therein, including
without limitation all copyright and other proprietary rights. You agree to keep confidential and
use your best efforts to prevent and protect the Databases from unauthorized disclosure or use.
You agree that the confidentiality obligations shall survive the termination of this Agreement.
Partsites hereby grants you a nontransferable, non-exclusive, limited license to access and use
the Databases, including any updates provided by Partsites on a vehicle-by-vehicle look-up basis,
for application reference only, in accordance with the terms and conditions of this Agreement.
Limited License to Information Other Than Databases: All content on the Website, including
designs, text, graphics, pictures, video, information, applications, software, music, sound and
other files, and their selection and arrangement (the "Information"), is the proprietary property of
Partsites, its Dealers, or its licensors with all rights reserved. If you are in compliance with this
Agreement, then you are granted a limited license to use and access the Website and the
Information, and to download and print a copy of any portion of the Information for non-
commercial use, provided that you keep all copyright or other proprietary notices intact.
Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 3 of 6 PageID #: 791




Except for Dealer Content, you may not make the Information available, in any form and by any
mechanism on any public or private website or incorporate the Information in any other database
or compilation. Any use of the Information, other than as set forth herein, is strictly prohibited.
This limited license allows you to use the Information only for lawful uses in accordance with
the foregoing and does not allow you to sell the Information, use the Information for commercial
use, or use any type of data mining, robots, or similar data gathering or extraction methods on the
Website.

You may not copy or imitate any elements of the Website, including but not limited to, graphics,
digital images, logos, sounds, images, and buttons protected by trade dress and other laws. You
may not use framing, metatags, or hidden text techniques in association with the Partsites logo,
trademark or other copyrighted or proprietary information. Unless expressly stated in this
Agreement, nothing herein shall be construed as conferring any license to intellectual property
rights, in any form and by any mechanism. The Partsites limited license described herein is
revocable at any time without notice, with or without cause.
Restricted Rights: Partsites grants you only RESTRICTED RIGHTS regarding use of the
Information and Databases the Website. Use, duplication, or disclosure is subject to the
restrictions set forth in subparagraph (c)(1) (ii) of The Rights in Technical Data and Commercial
Computer Software clause at DFARS 252.227-7013, or subparagraphs (c)(1) and (2) of the
Commercial Computer Software- Restricted Rights at 48 CFR 52.227-19, as applicable. The
contractor/manufacturer is Partsites, LLC, 175 SW 7th Street, Suite 1704, Miami, FL 33130.

Transmissions: You acknowledge that transmissions shall be made by you to and from the
Website (the "Transmissions"). Transmissions may take the form of questions, comments,
suggestions, ideas, feedback, notes, messages, e-mails, postings, letters, or other written
materials about the Website and may include your customers' confidential identity, personal and
financial information. You hereby consent to Partsites' collection and use of the Transmissions in
accordance with Partsites' then current Privacy Policy and acknowledge that submitting
Transmissions to the Website creates no financial or fiduciary relationship between you and
Partsites.

Data Protection: Partsites and its designated third party providers and affiliates shall comply
with all applicable laws, rules and regulations, whether federal, state or other jurisdiction in
relation to its handling, processing, storage and use of Dealer's data and/or Dealer's customers'
personal data entered into, collected, received or stored via the Services and, in particular, shall
take all appropriate technical, organizational and security measures to prevent unauthorized
access, loss and use of such personal data.

Communications: Partsites and its third party providers and affiliates shall comply with all
statutes and regulations that apply to consumer communications, including, but not limited to,
the Telephone Consumer Protection Act ("TCPA"), the FTC act, the Telemarketing Sales Rule
and Do Not Call List, Children's Online Privacy Protections Act (COPPA), and Can-Spam in the
United States.

Indemnities: You agree to defend, indemnify, and hold Partsites, its parents, subsidiaries,
affiliates, officers and employees, its suppliers and their respective affiliates and agents harmless
Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 4 of 6 PageID #: 792




from all claims, liabilities, damages, and expenses (including reasonable attorneys' fees and
expenses) arising out of or relating to your use of the Website, including but not limited to:
(1) Your submission to the Website of any Transmission;
(2) your breach of this Agreement; or
(3) your infringement of any intellectual property right or other right of any person or entity.

Limitations of Liability: EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR
HEREIN, IN NO EVENT SHALL PARTSITES BE LIABLE FOR ANY DIRECT, INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM YOUR
USE OR INABILITY TO USE THE WEBSITE; OR FOR THE LOSS OF PROFITS OR
DAMAGES THAT MAY RESULT FROM THEFT, DELAYS, OMISSIONS,
INTERRUPTIONS, DELETION OF FILES, ERRORS, DEFECTS, VIRUSES, FAILURE OF
PERFORMANCE, DESTRUCTION OR ALTERATION OF YOUR TRANSMISSIONS,
INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF USE, PROFITS, DATA
OR OTHER INTANGIBLES WHETHER IN AN ACTION IN CONTRACT, TORT
(INCLUDING BUT NOT LIMITED TO NEGLIGENCE); OR OTHERWISE, EVEN IF
PARTSITES HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN ANY
EVENT PARTSITES' TOTAL LIABILITY TO YOU FOR ALL LOSSES, DAMAGES, AND
CAUSES OF ACTION SHALL NOT GREATER THAN THE TOTALITY OF PAYMENTS
MADE BY YOU TO PARTSITES IN EXCHANGE FOR THE SERVICES OR FOR
PARTSITES ALLOWING YOU TO ACCESS AND USE THE WEBSITE DURING THE
PRECEDING THREE (3) MONTH PERIOD PRIOR TO YOU FILING AN INITIAL CAUSE
OF ACTION.

Disclaimer: EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, YOU ACKNOWLEDGE
THAT THE WEBSITE, THE DATABASES, AND INFORMATION THEREIN, ARE
PROVIDED ON AN "AS IS" BASIS AND THAT PARTSITES MAKES NO
REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, REGARDING
OUR WEBSITE, DATABASES OR THE INFORMATION. PARTSITES DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND TITLE, BY
USING, OR ATTEMPTING TO USE, THE WEBSITE, YOU EXPRESSLY ACKNOWLEDGE
THE FOLLOWING:
(1) THE INFORMATION OR DATABASES COULD INCLUDE TECHNICAL
INACCURACIES AND/OR TYPOGRAPHICAL ERRORS;
(2) PARTSITES DOES NOT REPRESENT OR WARRANT THE TIMELINESS,
RELIABILITY, COMPLETENESS, OR ACCURACY OF THE INFORMATION OR
DATABASES. PARTSITES MAY PERIODICALLY CHANGE ANY CONTENT /
INFORMATION OR DATABASE ON THE WEBSITE. PARTSITES RESERVES THE
RIGHT TO IMPLEMENT SUCH CHANGES AT ANY TIME WITHOUT NOTICE TO YOU,
OTHER THAN THAT WHICH IS SET FORTH IN THIS AGREEMENT. UNLESS
SPECIFICALLY INDICATED IN WRITING TO THE CONTRARY, NO REFERENCE ON
THE WEBSITE TO ANY PRODUCTS, SERVICES, PROCESSES, OR OTHER
INFORMATION BY TRADE NAME, TRADEMARK, MANUFACTURER, SUPPLIER, OR
OTHERWISE, SHALL CONSTITUTE OR IMPLY PARTSITES' ENDORSEMENT OR
SPONSORSHIP THEREOF.
Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 5 of 6 PageID #: 793




Links: The Website includes hypertext links to other Website over which Partsites has no
control. Partsites makes no representations of any kind regarding the content on such Website or
the content on any website linked to such Website or to any changes or modifications made
thereto. You hereby acknowledge that by using any such hypertext links, you irrevocably waive
any and all claims against Partsites regarding such Website and must adhere to the usage and
privacy policies governing such Website. Partsites' usage of links does not imply our
endorsement, or sponsorship, of any such Website.

Copyright: Partsites respects the intellectual property rights of others and requires Partsites'
Dealers to do likewise. Dealers are prohibited from making available content on our Website that
infringes upon any party's intellectual property rights, in whatever form and by whatever
mechanism. Partsites has the right to terminate the display of any infringing Dealer Content and
will take steps to do so immediately upon proper notification and in compliance with applicable
law. Specifically, Partsites will strictly comply with the requirements of the Digital Millennium
Copyright Act, Title 17, United States Code Section 512(c)(2) (the "DMCA"). If you believe
your copyright has been violated by any content on the Website then you may send a written
notification of such infringement to our designated agent as set forth below.

Copyright Infringement Notification: Partsites has designated an agent to the U.S. Copyright
Office to receive notifications of alleged copyright infringement relating to the Website. You
must submit all such notifications, in a manner consistent with the DMCA, to Partsites'
designated agent. Likewise, if you believe that your copyrighted content has been erroneously
removed from the Website, you must send a counter notification to Partsites' designated agent in
a DMCA compliant manner. Send all DMCA compliant notifications to:

Website Content Provider: Partsites, LLC
Designated Agent: David Lemoie, President
Address: 175 SW 7th Street, Unit 1704, Miami, FL: 33130
Email: david.lemoie@partsites.com
Trademark: All trademarks used on the Website are the property of their respective owners and
may not be used without permission therefrom. Whether or not specifically designated as such,
"Partsites", "Partsites.com" and all other colors, graphics, logos, sounds, images, icons and
buttons displayed on the Website are trademarks of Partsites and/or its affiliates or Dealers.
Absent prior written consent from Partsites, you may not copy, imitate, or use any portion of
these marks.

Data Collection: Your Transmissions are subject to Partsites' Privacy Policy. By using or
accessing the Website you agree to review the Partsites Privacy Policy and to be bound by its
terms and conditions. From time to time Partsites may change its Privacy Policy. Your continued
use of our Website, after the posting of any changes to said Policy, shall constitute your
agreement and acceptance of such changes. You can opt out of our Privacy Policy by terminating
this Agreement as described herein. Partsites does not knowingly collect personally identifiable
information (or information of any other kind) directly from anyone under the age of 13, with or
without parental consent. If you have a good faith belief that Partsites has inadvertently collected
such information, please contact Partsites immediately in writing. Partsites will take immediate
Case 4:18-cv-00908-KPJ Document 38-1 Filed 06/05/19 Page 6 of 6 PageID #: 794




steps to remove such information from the Website, databases and any other data stores under
Partsites' control.

Site Monitoring: You acknowledge that you are solely responsible for all of your activities in
relationship to the Website, including the contents of all Transmissions and the consequences
thereof. Partsites may, but is under no obligation to, use blocking and/or filtering software and
other monitoring devices to prevent the dissemination of unsolicited electronic communications
(SPAM). You may not use the Website in association with such SPAM, any computer viruses, or
any other potentially damaging computer code. Partsites will prosecute violations to the fullest
extent allowed by law and reserves the right to take additional action regarding any such activity
or conduct. Such additional action may include recovery of costs and expenses associated with
identifying offenders and preventing their access to the Website as well as loss of profits,
damages, court costs, and attorney fees associated with the repair of any damaged property.

Governing Law: For Users, this is the entire Agreement between you and Partswebsite.com
relating to your use of our Website. Dealers may have additional terms and conditions that apply.
In either case, the laws of the State of Florida, United States of America, shall govern this
Agreement, or any subsequent agreement into which this Agreement is incorporated, and the
Partsites Privacy Policy, notwithstanding any principles of conflicts of law.

Termination: Either party may terminate this Agreement at any time upon 30 days notice to the
other party. Upon termination you shall destroy all materials obtained from the Website. Upon
termination Partsites may block or prevent your future access to the Website. Should Partsites
terminate this Agreement, it will delete any Dealer Content you have submitted to the Website.
Where Dealers have entered into a Supplemental Agreement with Partsites, that agreement's
termination clause is controlling.
   •
